Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 5/8/2020. Claims 1 – 19 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 5/8//2020 is acknowledged by the examiner.

Claim Interpretation
Regarding the terms “valve seat”, applicant appears to define the term to mean a valve member and term “valve hole” as the valve seat. Examiner for this office action is interpreting the terms as valve member and valve seat respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what the applicant means by the terms “first side” and “second side”. The valve assembly can be separated by the vertical or horizontal planes. It is not clear if the claimed sides are separated by horizontal or vertical plane. Examiner for this office action is interpreting the sides to be separated by a vertical plane.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 17 – 19, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Kunze (5,791,557).
Regarding claim 1, as far as it is definite, Kunze discloses valve apparatus for a vehicle, comprising a housing (10, Fig. 1) having an open end and a closed end to form an interior space, and having, on a first side, a first intake port (14, Fig. 1) configured to receive transmission fluid from a transmission and a bypass port (20, Fig. 1) configured to bypass the transmission fluid to the transmission, and, on a second side, a second intake port (19, Fig. 1) configured to receive the transmission fluid from an oil cooler and an exhaust port (15, Fig. 1) configured to exhaust the transmission fluid to the oil cooler. Kunze also discloses an inner cap (23, Fig. 1) having an open end inserted into the interior space, a closed end fixed to the open end of the housing, and at least one open hole (30, Fig. 1) in a portion inserted into the interior space. Kunze further discloses an operation unit (39, 32, 17, Fig. 1) disposed in the interior space between the inner cap (23, Fig. 1) and the closed end of the housing, and configured to reciprocally move along a length direction of the housing according to a temperature of the transmission fluid flowing into the housing through the first intake port (14, Fig. 1). Kunze discloses a valve unit (22, Fig. 2) disposed in the operation unit and configured to selectively open and close the bypass port (20, Fig. 1) and the exhaust port (15, Fig. 1) depending on a movement of the operation unit; and an elastic member (36, Fig. 1) interposed between the inner cap (23, Fig. 1) and the operation unit, (39, 32, 17, Fig. 1) and providing an elastic force to the operation unit with respect to the inner cap (23, Fig. 1).
Regarding claim 2, as far as it is definite, Kunze discloses a fixed rod (39, Fig. 1) having one end fixed to a fixing recess formed on an interior side of the closed end of the housing (10, Fig. 1) and a deformation member (17, Fig. 1) having one end partially inserted into another end of the fixed rod – 
Regarding claim 3, as far as it is definite, Kunze discloses the deformation member (17, Fig. 1) comprises a wax material that contracts and expands according to the temperature of the transmission fluid (Col. 3, Lines 15 – 25).
Regarding claim 4, as far as it is definite, the elastic member (36, Fig. 2) disclosed by Kunze is a coil spring selectively compressible according to an operation of the operation unit and abutted at one end by the inner cap and at another end by the deformation member – by means of 22 - to provide the elastic force to the operation unit.
Regarding claim 17, as far as it is definite, Kunze discloses the bypass port (20, Fig. 1) is disposed on the first side of the housing on a same axis with the second intake port (19, Fig. 1), corresponding to the open hole (30, Fig. 1).
Regarding claim 18, as far as it is definite, Kunze discloses the first intake port (14, Fig. 1) and the second intake port (19, Fig. 1) are disposed at opposite positions on different sides of the housing (10, Fig. 1) and the exhaust port (15, Fig. 1) is disposed on the second side of the housing, at a staggered position with respect to the first intake port (14, Fig. 1).
Regarding claim 19, as far as it is definite, when the temperature of the transmission fluid is above a predetermined value, the operation unit (17, Fig. 1) is configured to move toward the inner cap (23, Fig. 1) to compress the elastic member (36, Fig. 1) and simultaneously to close a connection of the first intake port (14, Fig. 1) and the bypass port (20, Fig. 1), and the valve unit is configured to open a valve hole – housing portion contacting edge 18 -  to open the exhaust port (15, Fig. 1) ; and when the temperature of the transmission fluid is below the predetermined value, the operation unit (17, Fig. 1) is configured to return to or maintain an initial position by the elastic force of the elastic member (36, Fig. 1) to maintain connection between the first intake port (14, Fig. 1) and the bypass port (20, Fig. 1), and the valve unit is configured to close the valve hole – housing portion contacting edge 18 -  to close the exhaust port (15, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Kunze (5,791,557) in view of US Patent Application Publication to Gao et al. (2018/0299023).
Regarding claim 9, as far it is definite, Kunze teaches a valve hole – contacting edge 18 - having a slanted surface at an interior circumference is formed at the housing. Kunze does not disclose the slant surface is displaced from the first intake port toward the closed end of the housing. However Gao et al, teaching a thermostatic valve teach a tapered valve seat (54, Fig. 2) that is displaced from the first intake port. Therefore a person having ordinary skill in the art would adapt the offset valve seat teaching of Gao et al. to the valve disclosed by Kunze as  a simple substitution of one known element for another to obtain predictable results.
Claim 16, as far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Kunze (5,791,557) in view of US Patent to Qiu et al. (10,007,281).
Regarding claim 16, as far as it is definite, Kunze discloses the cap is integral (one piece). Kunze does not discloses the inner cap is made by injection molding. However, Qiu et al. teach making the cap by means of injection molding (Col. 10, Lines 36 – 49). Therefore a person having ordinary skill in the art would adapt the injection molded cap of Qiu et al. teaching to the cap disclosed by Kunze to have a low material consumption and low weight, and shape that is easier to form than by machining. 

Allowable Subject Matter
Claims 5 - 8, 10 - 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753